DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                                   COLE BORG,
                                    Appellant,

                                          v.

                              STATE OF FLORIDA,
                                   Appellee.

                                  No. 4D14-4363

                                   [July 8, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Stephen    A.    Rapp,     Judge;  L.T.    Case    No.
2012CF002867AXXX.

    Jason Weiss of Atterbury Goldberger & Weiss, P.A., West Palm Beach,
for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

                           ON CONCESSION OF ERROR

PER CURIAM.

    Based on appellee’s concession of error, we reverse the order denying
appellant’s petition to seal records and remand to the trial court for a new
hearing prior to July 25, 20151 on appellant’s motion filed pursuant to
section 943.059(1), Florida Statutes (2014). See Gotowala v. State, 162
So. 3d 33, 34 (Fla. 4th DCA 2014). The trial court’s order denying sealing
of records did not consider the facts and circumstances of the individual
case and denied relief based upon generalized considerations, which is not

1 Petitioner received the authorized certificate of eligibility to apply for a petition
to seal from the Department of Corrections. That certificate was for one year,
which ends on July 25, 2015. Our expedition of this appeal and direction to the
court to hold a prompt hearing seeks to have the matter concluded within the
year period, so that petitioner does not have to reapply for certification. See §
943.0585(2), Fla. Stat. (2015).
a proper exercise of its discretion. See V.F.D v. State, 19 So. 3d 1172 (Fla.
1st DCA 2009); Godoy v. State, 845 So. 2d 1016, 1017 (Fla. 3d DCA 2003).

   Reversed and remanded with directions.

WARNER, TAYLOR and FORST, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2